Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 10/29/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (system) that is coupled with functional language (deflection) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deflection system” in claim 1. In the context of the claim “system” is a synonym for “means for”.  The application describes the deflection system for the second catheter to be a pull wire or shape memory material. See paragraph [0090] of the specification. The applicant does not disclaim any equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. 
More specifically, claims 1 and 7 recite a distal deflection system but does not define the structure of how it performs the function of deflection.  As such, the claim recites a function that has no limits and 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a first catheter which is provided with a distal deflection system” and “the third catheter is provided with a distal deflection system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0088] discuses a distal deflection system, but does not explicit what structure defines it.  Therefore, there is no corresponding structure, material or acts are described in the specification in specific terms (e.g., an emitter-coupled voltage comparator), are linked to or associated with the claimed function and one skilled in the art could identify the structure, material or acts from that description as being adequate to perform the claimed function and the requirements of 35 U.S.C. 112(b)  and (f)  or pre-AIA  35 U.S.C. 112, second and sixth paragraphs and are not satisfied. See Atmel, 198 F.3d at 1382, 53 USPQ2d 123
Therefore, claims 1-7 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 3 refers to the two lumens of the second catheter. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2013/0231735 (Deem et al.)
Regarding claim 8, Deem et al. discloses as shown in Figures 1F, 1G, 75, 76 a procedure for positioning at least one guide wire (valve locator 1800, see paragraph [0231]) around a heart valve, the procedure comprising the steps of: affording access for a first catheter through a vein, inserting the first catheter (sheath 1850, see paragraph [0228]) inside the right atrium, through the inferior vena cava and 
To be clear, the office interprets valve locator 1800 as being around the native valve because the plain meaning of the term “around” to be in or near a place according to Webster’s dictionary.
Figure 76 shows valve locator 1800 in or near the native valve the top surface of the leaflets of the native valve and near the underside of the valve surface. See annotated Figure 76 provided below:

    PNG
    media_image1.png
    596
    660
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0228265 (Spence et al.) in view of U.S patent Publication Number 2005/0222663 (Simpson et al.), U.S. Patent Publication Number 2005/0240147 (Makower et al.), U.S. Patent Publication Number 2002/0029079 (Kim et al.)
Regarding claim 1, Spence et al. discloses as shown in Figure 7, a guide wire introduction device capable of positioning at least one guide wire around a heart valve comprising: a first catheter (guide catheter 50, see paragraph [0067]) which is provided with a distal deflection system, a second catheter (triple lumen catheter 70, see paragraph [0066]) which can slide inside the first catheter, comprising at least one lumen which is capable of causing a guide wire to slide therein and capable of deflecting the end thereof through an angle greater than 90.degree. (see Figure 1 showing end of triple lumen catheter neceesarily deflecting through an angle greater than 90.degree in order to pass through the aortic arch), a third catheter (sheath 72, see paragraph [0067]) which can slide inside the first catheter.

Simpson, from a related field of endeavor teaches a similar introducer with a similar introduction device with a similar first catheter (catheter, see paragraph [0147]) used for the same purpose of navigating through the lumens of the body, where the first catheter is provided with a distal deflection system in form of the catheter being made of shape memory material for the purpose of configuring the catheter to form a job or bend when it reaches a target area. See paragraph [0147].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Spence by substituting the material of the first catheter disclosed by Spence for the material of the first catheter disclosed by Simpson such that the first catheter is provided with a distal deflection system in order to for the first catheter to form a jog or bend when it reaches a target area or because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Makower, from a related field of endeavor teaches a similar introduction device as shown in Figure 2E, with a similar second catheter (catheter, see paragraph [0195]) used for the same purpose of navigating through the lumens of the body, where the second catheter is provided with a distal deflection system in form of pull wires, hinges, or the catheter being made of shape memory material for the purpose inducing the device to undergo the desired bending or curvature after it has been inserted into the body. See paragraph [0195].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Spence by including the pull wires disclosed by Makower into the second catheter in order to induce the device to undergo the desired bending or curvature after it has been inserted into the body.
So modified, the Office considers Spence in view of Makower to disclose the second catheter is provided with a distal deflection system capable of deflecting the end of the catheter through an angle greater than 90 degrees.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Spence by including the guide wire snaring device disclosed by Kim in the third catheter in order to configure the device to be ne able to capturing a guide wire.
Regarding claim 2, Spence et al. discloses the device is capable of positioning at least two guide wires (guide wire 60, 62, 64 see paragraph [0065], [0066]) around a heart valve, wherein the second catheter comprises two lumens (two of catheter members 74, 76, 78, see paragraph [0066]) which are capable of causing guide wires to slide therein. 
Regarding claim 4, Spence fails to disclose the second catheter is provided at a distal tip thereof with a radiopaque element. 
Makower, from a related field of endeavor teaches a similar introduction device as shown in Figure 2E, with a similar second catheter (catheter, see paragraph [0195]) used for the same purpose of navigating through the lumens of the body, where the second catheter is provided with a radiopaque element, for the purpose of tracking the second catheter. See paragraph [0192].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Spence by subsitiing the material of the tip of the second catheter disclosed by Spence for the radiopaque composition of second catheter disclosed by Makower in order to track the tip of the second catheter..
Regarding claim 5, Spence in view of Makower disclose the deflection system of the second catheter comprises a wire. See paragraph [0195] of Makower.
Regarding claim 6, Spence discloses wherein the first catheter (50) is a catheter with a single lumen. 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0245910 (Rigihini) in view of U.S patent Publication Number 2005/0222663 (Simpson et al.)
Regarding claim 1.  Rigihini disclose as shown in Figures 1, 10a a guide wire introduction device capable of positioning at least one guide wire around a heart valve comprising: a first catheter (introducer catheter 10, see paragraph [0052]), a second catheter (one of guide catheters 14, 20, see paragraph [0054]) which can slide inside the first catheter, comprising at least one lumen (see paragraph [0054]) which is capable of causing a guide wire (at least one of guide wires 46) to slide therein and which is provided with a distal deflection system (controls 43, see paragraph [0049])) for deflecting the end thereof through an angle greater than 90 degrees (shown in Figure 3 in a clockwise direction and Figures 10F1, 10e1) , a third catheter (guide catheter 16, see paragraph [0052]) which can slide inside the first catheter and which has a guide wire snaring device (capture device 22, see paragraph [0044]) therein. 
Rigihini fails to disclose the first catheter is provided with a distal deflection system.
Simpson, from a related field of endeavor teaches a similar introducer with a similar introduction device with a similar first catheter (catheter, see paragraph [0147]) used for the same purpose of navigating through the lumens of the body, where the first catheter is provided with a distal deflection system in form of the catheter being made of shape memory material for the purpose of configuring the catheter to form a job or bend when it reaches a target area. See paragraph [0147].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Rigihini by substituting the material of the first catheter disclosed by Rigihini for the material of the first catheter disclosed by Simpson such that the first catheter is provided with a distal deflection system in order to for the first catheter to form a jog or bend when it reaches a target area or because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 2, 3 Rigihini et al. discloses the device is capable of positioning at least two guide wires (two of guide wires 46, see paragraph [0051]) around a heart valve.

Since Rigihini et al. discloses a set of guide catheters 14 with two lumens, wherein the two lumens of the second catheter terminate so as to face in substantially mutually opposite directions; see paragraph [0066]; it is the position of the Office that it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention modify set of guide catheters 14 such that they were integrated with one another near their proximal end, forming a single second catheter  comprising two lumens which are capable of causing guide wires to slide therein, wherein the two lumens of the second catheter terminate so as to face in substantially mutually opposite directions, because it would only require the use of a one piece construction instead of the structure which has been found to be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/02459410 (Rigihini) in view of U.S patent Publication Number 2005/0222663 (Simpson et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2005/0240147 (Makower et al.)
Regarding claim 7, Rigihini fails to disclose the third catheter is provided with a distal deflection system. 
Makower, from a related field of endeavor teaches a similar introduction device as shown in Figure 2E, with a similar third catheter (catheter, see paragraph [0195]) used for the same purpose of navigating through the lumens of the body, where the second catheter is provided with a distal deflection system in form of pull wires, hinges, or the catheter being made of shape memory material for the purpose inducing the device to undergo the desired bending or curvature after it has been inserted into the body. See paragraph [0195].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Spence by including the pull 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771